PER CURIAM.
This petition for writ of habeas corpus challenges the opinion in Jones v. State, 36 So.3d 659 (Fla. 1st DCA 2010) (table), which affirmed the denial of a postconviction motion filed in Hamilton County Circuit Court case number 06-175-CA. The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004) (reiterating that habeas *421corpus cannot be used to litigate issues that could have been or were raised on direct appeal or in postconviction motions).
Additionally, due to petitioner’s abuse of the legal process, petitioner was directed to show cause why sanctions should not be imposed against him, including a finding that this proceeding is frivolous and referring the case to the Department of Corrections for sanctions pursuant to section 944.279, Florida Statutes (2010), and a prohibition against any future appeals or petitions challenging the judgment and sentence. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999). Petitioner’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
As such, petitioner is hereby barred from future pro se filings in this court concerning Hamilton County Circuit Court case number 06-175-CA. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are signed by a member in good standing of The Florida Bar.
In addition, this court finds that this proceeding is frivolous and this case is hereby referred to the Department of Corrections for sanctions pursuant to section 944.279, Florida Statutes (2010) (providing that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections).
KAHN and WETHERELL, JJ„ concur; BENTON, C.J., concurs in part and dissents in part.